In an action by plaintiff wife to recover damages for personal injuries allegedly suffered while riding in the State of Texas as a passenger in an automobile owned by defendant Constance Casey and operated by defendant John Casey, and by plaintiff husband for medical expenses and loss of services, plaintiffs appeal from a judgment dismissing the complaint, entered upon a decision setting aside the verdict of a jury in their favor. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ.